Supreme Court of Florida
                                  ____________

                                  No. SC17-1365
                                  ____________


   IN RE: AMENDMENTS TO FLORIDA PROBATE RULES 5.550 AND
               5.695—2017 FAST-TRACK REPORT.

                               [September 7, 2017]

PER CURIAM.

      In response to recent legislation, The Florida Bar’s Probate Rules Committee

(Committee) has filed an out-of-cycle, fast-track report1 proposing amendments to

Florida Probate Rules 5.550 (Petition to Determine Incapacity) and 5.695 (Annual

Guardianship Reports).2 The Board of Governors of The Florida Bar unanimously

approved the proposals. We adopt the proposed rule amendments and make minor

revisions to the new committee note to rule 5.550 in order to correct some of the

statutory references.




      1. See Fla. R. Jud. Admin. 2.140(e).
      2. We have jurisdiction. See art. V, § 2(a), Fla. Const.
      The proposed amendments are in response to changes to sections 744.331

and 744.367, Florida Statutes (2016), that were made by sections 1 and 2 of

chapter 2017-16, Laws of Florida, which became effective July 1, 2017.3 After

considering the Committee’s proposals and the relevant legislation, we amend the

Florida Probate Rules as proposed.

      We amend rule 5.550 (Petition to Determine Incapacity) to add new

subdivisions (e) (Reports) and (f) (Adjudicatory Hearing) to address changes made

to sections 744.331(3)(e), (3)(h), and (5)(a), Florida Statutes (2016), and the

creation of new section 744.331(3)(i), Florida Statutes, by section 1 of chapter

2017-16, Laws of Florida. New subdivisions (e)(1) (Filing), (e)(2) (Service), and

(e)(3) (Objections) of rule 5.550 provide the filing, service, and objection

requirements for the reports of committee members appointed to examine an

alleged incapacitated person. See § 744.331(3)(e), (3)(h), & (3)(i), Fla. Stat.

(2017). New subdivision (f) (Adjudicatory Hearing) provides the timing

requirements for conducting the adjudicatory hearing on a petition to determine

incapacity. See § 744.331(5)(a), Fla. Stat. (2017). We have revised the new

committee note to rule 5.550 to reference the appropriate statutory provisions.




      3. See ch. 2017-16, § 6, Laws of Fla.




                                         -2-
      Finally, we amend subdivision (a)(1) (Contents and Filing; Guardian of the

Person) of rule 5.695 to change the reporting deadlines for annual guardianship

reports consistent with the changes made to section 744.367(1), Florida Statutes

(2016), by section 2 of chapter 2017-16, Laws of Florida. A new committee note

also is added to this rule.

      Accordingly, we amend the Florida Probate Rules as reflected in the

appendix to this opinion. New language is indicated by underscoring; deletions are

indicated by struck-through type. The committee notes are offered for explanation

only and are not adopted as an official part of the rules. The amendments shall

become effective immediately upon the release of this opinion. Because the

amendments were not published for comment prior to their adoption, interested

persons shall have sixty days from the date of this opinion in which to file

comments with the Court.4


       4. All comments must be filed with the Court on or before November 6,
2017, with a certificate of service verifying that a copy has been served on the
Committee Chair, Jonathan Adam Galler, 2255 Glades Road, Suite 421, Boca
Raton, Florida 33431-7382, jgaller@proskauer.com, and on the Bar Staff Liaison
to the Committee, Heather Telfer, 651 E. Jefferson Street, Tallahassee, Florida
32399-2300, HTelfer@floridabar.org, as well as a separate request for oral
argument if the person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. The Committee Chair has until November
27, 2017, to file a response to any comments filed with the Court. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida Courts
E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a

                                        -3-
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – The Florida Probate Rules Committee

Jonathan Adam Galler, Chair, Florida Probate Rules Committee, Proskauer Rose,
LLP, Boca Raton, Florida; John F. Harkness, Jr., Executive Director, and Heather
Savage Telfer, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




nonlawyer or a lawyer not licensed to practice in Florida, the comment may be, but
is not required to be, filed via the Portal. Comments filed via the Portal must be
submitted in Microsoft Word 97 or higher. See In re Electronic Filing in the
Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9, 2017). Any
person unable to submit a comment electronically must mail or hand-deliver the
originally signed comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are
required or will be accepted.



                                       -4-
                                   APPENDIX


RULE 5.550.        PETITION TO DETERMINE INCAPACITY

      (a) – (d)    [No Change]

      (e)    Reports.

              (1) Filing. Each member of the examining committee must file his
or her report with the clerk of the court within 15 days after appointment.

              (2) Service. Within 3 days after receipt of each examining
committee member’s report, the clerk shall serve the report on the petitioner and
the attorney for the alleged incapacitated person by electronic mail delivery or
United States mail, and, upon service, shall file a certificate of service in the
incapacity proceeding. The petitioner and the attorney for the alleged incapacitated
person must be served with all reports at least 10 days before the hearing on the
petition, unless the reports are not complete, in which case the petitioner and
attorney for the alleged incapacitated person may waive the 10-day requirement
and consent to the consideration of the report by the court at the adjudicatory
hearing. If such service is not timely effectuated, the petitioner or the alleged
incapacitated person may move for a continuance of the hearing.

              (3) Objections. The petitioner and the alleged incapacitated person
may object to the introduction into evidence of all or any portion of the examining
committee members’ reports by filing and serving a written objection on the other
party no later than 5 days before the adjudicatory hearing. The objection must state
the basis upon which the challenge to admissibility is made. If an objection is
timely filed and served, the court shall apply the rules of evidence in determining
the reports’ admissibility. For good cause shown, the court may extend the time to
file and serve the written objection.

      (f)    Adjudicatory Hearing. Upon appointment of the examining
committee, the court shall set the date upon which the petition will be heard. The
adjudicatory hearing must be conducted within at least 10 days, which time period
may be waived, but no more than 30 days after the filing of the last filed report of
the examining committee members, unless good cause is shown.



                                        -5-
                                Committee Notes
      Rule History
      1980 Revision - 2016 Revision: [No Change]

        2017 Revision: Adopts new subdivisions (e)(1)–(e)(3) to address statutory
changes in sections 744.331(3)(e), (3)(h), and (3)(i), Florida Statutes, regarding
filing, service, and objections to examining committee members’ reports. Adopts
new subdivision (f) to address statutory changes regarding the timing of the
adjudicatory hearing in section 744.331(5)(a), Florida Statutes. Committee notes
revised.

      Statutory References

      [No Change]
      Rule References
      [No Change]


RULE 5.695.        ANNUAL GUARDIANSHIP REPORTS

      (a)    Contents and Filing.

              (1) Guardian of the Person. Unless the court requires reporting on
a calendar-year basis, the guardian of the person shall file an annual guardianship
plan at least 60 days, but no more than 90 days, beforewithin 90 days after the last
day of the anniversary month in which the letters of guardianship were signed. The
plan must cover the coming fiscal year, ending on the last day of such anniversary
month. If the court requires calendar-year reporting, the guardianship plan for the
forthcoming year must be filed on or after September 1, but no later than
December 1, of the current yearbefore April 1 of each year.

             (2)   [No Change]

      (b)    [No Change]

                                Committee Notes
                                    [No Change]


                                        -6-
      Rule History
      1975 Revision - 2015 Revision [No Change]

       2017 Revision: Subdivision (a)(1) amended to conform to statutory changes
regarding reporting deadline in section 744.367(1), Florida Statutes. Committee
notes revised.

      Statutory References

      [No Change]

      Rule References

      [No Change]




                                      -7-